DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
               Applicant’s election of Species 2, figs. 4 and 5 with traverse on May 4, 2022 is acknowledged.  In view of further consideration, the restriction requirement is withdrawn, and all claims are examined on their merits, as follows.
               Applicant may note that the Substitute Specification filed on November 26, 2019 has been entered.
The disclosure is objected to because of the following informalities: On page 6, line 8, it appears that reference numeral “7” should read --8--.  On page 9, line 2, it appears that “54” should read –53--(see fig. 3), and it is noted that reference numeral 54 is not shown.  On page 9, line 16, it appears that “24” should read --21--.  On page 12, line 20, “4a” should read --3--.  On page 14, lines 16-17 are unclear, as to in what sense sensor is also referred to as sensor 38.  Element 38 is shown in fig. 1 and element 27 is shown in fig. 6.  
Appropriate correction is required.
The drawings are objected to because reference numeral 58 (page 16, line 21 and page 17, line 1) is not shown.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claims 40 and 43 are objected to because of the following informalities:  In claim 40, line 9, --the-- should follow “with’’.  In claim 43, line 4, it appears that “communication” should read --communicate--.  Appropriate correction is required.
Claims 23-39, 41 and 42 are allowed.  Provided the above objections to claims 40 and 43 are overcome, claims 40 and 43 would also be allowable.
This application is in condition for allowance except for the following formal matters: 
The above objections to the disclosure, drawings and claims.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLOYD A GALL whose telephone number is (571)272-7056. The examiner can normally be reached Monday-Friday, 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.G/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
/LLOYD A GALL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        August 12, 2022